MEMORANDUM *
Scott Wayne Henslee petitions this Court for habeas corpus relief from his conviction for aggravated assault. He claims that his due process rights were violated because: (1) his privately-retained examining psychiatrist had a conflict of interest; and (2) the trial court may have used his psychiatrist’s report to determine his competence to enter a guilty plea.
Because we cannot determine from the record whether Henslee exhausted his state judicial remedies as required under 28 U.S.C. § 2254(b)(1)(A) and because it is “perfectly clear that [his] claim[s][are] not colorable,” we assess his claims on the merits. Cassett v. Stewart, 406 F.3d 614, 616 (9th Cir.2005). We conclude that the district court properly denied Henslee’s request for habeas corpus relief because: (1) there is no clearly established Supreme Court law establishing a due process right to á medical expert free from conflicts of interest; and (2) no prejudice from any alleged conflict of interest is shown.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.